DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/15/2020 has been entered. Claim 12 has been canceled. Claims 1-
11 and 13-16 remain for examination.

Allowable Subject Matter
Claims 1-11 and 13-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 filed on 12/15/2020 has been amendment to depend on previously allowed claim 5 and thus is considered persuasive. Claims 1-10 and 13-16 have been previously allowed. Accordingly, the prior art fails to disclose:
i. a device as recited in claim 1 for forming a two-dimensional or three-dimensional microstructured identification structure in a defined surface region in a surface of a component or product, said device comprising: 
a) a laser device for generating at least one laser beam; 
b) a control device for the variable control and setting of the laser beam or beams; 
c) hardware and software for generating control commands for the control device from at least pattern data of a certain two-dimensional or three-dimensional pattern (M) and coding data for controlling the laser beams in such a way that the two-dimensional or three-dimensional microstructured identification structure can accordingly be formed in the defined surface region, wherein the coding data is integrated within the two-dimensional or three-dimensional pattern (M) in a manner which is imperceptible to the human eye.

2a. irradiating a surface of a component or product in a defined surface region using at least one laser beam of the laser device; 
b. adapting the laser beam in dependence on the region of incidence (Ax, Ay) of the laser beam or beams by means of a control unit in accordance with a defined control algorithm to generate a respective specific laser beam in the defined region of incidence (Ax, Ay) of the surface region; and c. generating a three-dimensional microstructured identification structure in the defined surface region to form an identification in such a way that the microstructured surface integrates a non-coded structure with a coding wherein said coding is not perceptible to the human eye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/THIEN M LE/Primary Examiner, Art Unit 2887